Citation Nr: 1118623	
Decision Date: 05/16/11    Archive Date: 05/26/11

DOCKET NO.  07-34 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana



THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

T. Mainelli, Counsel



INTRODUCTION

The appellant served as a member of the Indiana Army National Guard.

This case comes before the Board of Veterans' Appeals (Board) on appeal from adverse rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.


FINDINGS OF FACT

The appellant's acquired psychiatric disorders, including PTSD, are not shown to have been incurred in, aggravated by, or causally related to any event during active duty for training (ACDUTRA) or inactive duty for training (INACDUTRA) service.


CONCLUSION OF LAW

Service connection for an acquired psychiatric disorder, to include PTSD, is not warranted.  38 U.S.C.A. §§ 101(24), 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.203, 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks service connection for an acquired psychiatric disorder, to include PTSD, as a result of a claimed stressor incurred while serving in the Indiana Army National Guard.  Specifically, the appellant asserts that, on May 10, 1970, his National Guard unit was called upon to defend the Indiana National Guard Armory from civilian protests in the wake of the Kent State shootings.  He recalls being provided live ammunition and being instructed to "shoot anyone who sets foot on government property."  He claims that this event has resulted in his current psychiatric disorders, to include PTSD.

One of the matters the Board must address is which issue or issues are properly before it at this time.  Under 38 U.S.C.A. § 7105(a), an appeal to the Board must be initiated by a notice of disagreement (NOD) and completed by a substantive appeal after a statement of the case (SOC) is furnished to the claimant.  In essence, the following sequence is required: There must be a decision by the RO, the claimant must express timely disagreement with the decision (NOD), VA must respond by explaining the basis for the decision to the claimant (SOC), and finally the claimant, after receiving adequate notice of the basis of the decision, must complete the process by stating his argument in a timely-filed substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203.

The appellant has clearly pursued and perfected a claim of service connection for PTSD.  However, he originally filed a claim of service connection for psychoneurosis in July 2003 which was denied by the RO in an April 2004 rating decision.  The appellant was notified of this decision, and his appellate rights, by RO letter dated April 15, 2004.  On April 1, 2005, the appellant filed a timely notice of disagreement with this determination.

Thereafter, the RO processed and adjudicated a claim stylized as entitlement to service connection for PTSD.  However, as reflected in the January 2010 Supplemental Statement of the Case, the RO has continued to adjudicate the issue of entitlement to service connection for psychoneurosis.

As a general matter, VA recognizes that complaints, findings, and diagnosis of a psychiatric disorder in service or shortly thereafter, although relevant to claims for psychiatric disorders generally, are not necessarily relevant to a claim for service connection for PTSD, the manifestations of which are often delayed for some time after the experience of a stressor.  38 C.F.R. § 3.303(d).  Moreover, specific regulatory requirements must be met to establish service connection for PTSD.  38 C.F.R. § 3.304(f); see also Ephraim v. Brown, 82 F.3d 399, 402 (Fed. Cir. 1996), rev'g 5 Vet. App. 549 (1993).

However, the Board is also cognizant of a holding by the United States Court of Appeals for Veterans Claims (Court) in Clemons v. Shinseki, 23 Vet. App. 1 (2009), which fundamentally redefined the concept of what issues are encompassed in a service connection "claim" filed by a claimant.  In Clemons, the Court held that the scope of a claim must be understood from the viewpoint of a lay claimant who may not be required to understand sophisticated legal or medical distinctions, and that "the claimant's intent in filing a claim is paramount to construing its breadth."  The Court, citing the holding in Ingram v. Nicholson, 21 Vet. App. 232, 254 (2007) which held that VA must apply a "sympathetic reading" to a lay person's pleadings, indicated that VA's attention should be focused upon the symptoms the claimant is attempting to service connect.

In this case, the RO has essentially adjudicated a claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, based upon all the evidence of record.  In the April 2011 Informal Hearing Presentation, the appellant's representative listed the issue on appeal as entitlement to service connection for an acquired psychiatric disorder, to include PTSD, and provided extensive argument on this issue.  As such, the Board has rephrased the issue listed on the title page to reflect that this claim involves service connection for a psychiatric disorder however diagnosed.  As both the RO and the appellant's representative has considered this claim, the Board finds that no prejudice accrues to the appellant in adjudicating this claim at this time.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A disease must be shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge from service.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494- 97 (1997).  Disorders diagnosed after discharge may still be service-connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service. 38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Certain chronic diseases, such as psychosis, may be presumed to have been incurred in service if manifest to a compensable degree within one year from discharge from service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307 are also satisfied.  38 U.S.C.A. § 1112, 1113; 38 C.F.R. § 3.309(a).

Establishment of service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).

A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which simply mandates that, for VA purposes, all mental disorder diagnoses must conform to the 4th edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM- IV).  See 38 C.F.R. § 3.304(f).  The United States Court of Appeals for Veterans Claims (Court) has taken judicial notice of the mental health profession's adoption of the DSM- IV as well as its more liberalizing standards to establish a diagnosis of PTSD. The Court acknowledged the change from an objective "would evoke . . . in almost anyone" standard in assessing whether a stressor is sufficient to trigger PTSD to a subjective standard (e.g., whether a person's exposure to a traumatic event and response involved intense fear, helplessness, or horror).  Thus, as noted by the Court, a more susceptible person could have PTSD under the DSM-IV criteria given his or her exposure to a traumatic event that would not necessarily have the same effect on "almost everyone."  Cohen, 10 Vet. App. 128, 140-141 (1997).

If the evidence shows that PTSD was diagnosed during service and the claimed stressor is related to that service, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(1).

For PTSD diagnosed after service, there must be independent evidence to corroborate the veteran's statement as to the occurrence of a claimed non-combat stressor.  Doran v. Brown, 6 Vet. App. 283, 288-89 (1994).  The veteran's testimony, by itself, cannot, as a matter of law, establish the occurrence of a non-combat stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  Cohen, 10 Vet. App. at 142; Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996).

Effective July 13, 2010, VA revised its regulations to relax the evidentiary stressor verification requirements when a veteran was exposed to fear of hostile military or terrorist activity.  See 75 Fed. Reg. 39843 (July 13, 2010) (codified at 38 C.F.R. § 3.304(f).  See also 75 Fed. Reg. 41092 (July 15, 2010) (correcting the effective date of applicability of 38 C.F.R. § 3.304(f) to July 13, 2010).  Under these revisions, if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in- service stressor.  Id.

In this case, the appellant's alleged stressor involves a civilian protest with march to a National Guard armory organized by housewives and mothers.  

On this factual basis, the Board finds that such activities do not fall within the parameters of "fear of hostile military or terrorist activity", particularly because the "civilian" protest march was allegedly organized by "housewives" and "mothers".  

As such, the new relaxed evidentiary rules do not apply to this case.

Veteran status is the first element required for a claim for disability benefits.  D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).  The term "veteran" means a person who served in the active military, naval, or air service and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2).  The term "active duty" includes full-time duty in the Armed Forces, other than ACDUTRA.  38 U.S.C.A. § 101(21).  The term Armed Forces means the United States Army, Navy, Marine Corps, Air Force, and Coast Guard, including the reserve components thereof.  38 U.S.C.A. § 101(10).

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty or period of INACDUTRA during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21) and (24); 38 C.F.R. § 3.6(a) and (d).  ACDUTRA is, inter alia, full-time duty in the Armed Forces performed by Reserves for training purposes.  38 C.F.R. § 3.6(c)(1).

With respect members of the ARNG, ACDUTRA means full-time duty under section 316, 502, 503, 505 of title 32, or the prior corresponding provisions of law.  38 U.S.C.A. § 101(22)(c).  INACDUTRA includes duty (other than full-time duty) performed by a member of the National Guard of any State, under 32 U.S.C.A. §§ 316, 502, 503, 504, or 505, or the prior corresponding provisions of law.  38 C.F.R. § 3.6(d)(4).  Any individual (1) who, when authorized or required by competent authority, assumes an obligation to perform ACDUTRA or INACDUTRA for training; and (2) who is disabled or dies from an injury or covered disease incurred while proceeding directly to or returning directly from such ACDUTRA or INACDUTRA shall be deemed to have been on ACDUTRA or INACDUTRA, as the case may be.  38 C.F.R. § 3.6(e).

Only service department records can establish if and when a person was serving on active duty, ACDUTRA, or INACDUTRA.  Cahall v. Brown, 7 Vet. App. 232, 237 (1994).  Service department records are binding on VA for purposes of establishing service in the U.S. Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); see also 38 C.F.R. § 3.203, limiting the type of evidence accepted to verify service dates.

A service department finding that an injury occurred in the line of duty will be binding on the VA unless it is patently inconsistent with the requirements of laws administered by the VA.  38 C.F.R. § 3.1(m); see Kinnaman v. Principi, 4 Vet. App. 20, 28 (1993).

The presumption of soundness under 38 U.S.C.A. § 1111 does not apply when a claimant, veteran or otherwise, has not been examined contemporaneous to entering a period of ACDUTRA.  Smith v. Shinseki, 24 Vet. App. 40, 45 (2010).  The presumption pertaining to chronic diseases under 38 U.S.C.A. § 1112 and the presumption of aggravation under 38 U.S.C.A. § 1153 also do not apply to ACDUTRA or INACDUTRA service.  Id.  See also Acciola v. Peake, 22 Vet. App. 320 (2008); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).

When a claim for service connection is based only on a period of ACDUTRA, there must be some evidence that the appellant became disabled as a result of a disease or injury incurred or aggravated in the line of duty during the period of ACDUTRA.  Smith, 24 Vet. App. at 47.  In the absence of such evidence, the period of ACDUTRA would not qualify as "active military, naval, or air service," and the appellant would not qualify as a "veteran" by virtue of ACDUTRA service alone.  Id.

With respect to a claim for aggravation of a preexisting condition during ACDUTRA, the claimant must provide direct evidence both that a worsening of the condition occurred during the period of ACDUTRA and that the worsening was caused by the period of ACDUTRA.  Smith, 24 Vet. App. at 48.  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record as every item of evidence does not have the same probative value.

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Notably, the benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

A lay claimant is competent to provide testimony concerning factual matters of which he or she has firsthand knowledge (i.e., reporting something seen, sensed or experienced).  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

In Barr, the Court emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.

However, there are clearly limitations regarding the competence of a lay claimant to speak to certain matters, such as those involving medical diagnosis and etiology.  See Jandreau, 492 F.3d at 1377 (Fed. Cir. 2007) (noting that a layperson not competent to diagnose a form of cancer).  As reflected in Fed.R.Evid 701, lay witness testimony is permissible in the form of opinions or inferences when (a) rationally based on the perception of the witness and (b) helpful to a clear understanding of the witness' testimony or the determination of a fact in issue.  Otherwise, in matters involving scientific, technical or other specialized knowledge, Fed.R.Evid 702 requires that an opinion be provided by a witness qualified as an expert by knowledge, skill, experience, training or education. 

The appellant had a period of ACDUTRA from March 28, 1966 to September 16, 1966.  See generally DD Form 214; NGB Form 22; Board decision dated July 2002.  On his February 1966 enlistment examination, the appellant reported a history of nerve trouble in 1962 which had resolved.  Examination indicated a normal psychiatric status.  The record contains no lay or medical evidence of psychiatric symptoms during this period of ACDUTRA.  

On his September 1966 release to reserves examination, the appellant denied a history of frequent trouble sleeping, frequent or terrifying nightmares, depression, excessive worry, or nervous trouble of any sort.  Examination indicated a normal psychiatric status.

Overall, the appellant's service treatment records (STRs) for his period of ACDUTRA from March 28, 1966 to September 16, 1966 do not provide any direct evidence in support of this claim.  Rather, they provide strong evidence against this claim as it includes lay denial of psychiatric symptomatology at the time of release to reserve service and a medical evaluations that the appellant was psychiatrically normal.

The appellant's service personnel records (SPRs) reflect that he had the following subsequent periods of ACDUTRA with the Indiana National Guard: June 9-24, 1967; August 4-18, 1968; June 13-28, 1969; July 23 to August 8, 1970; and from July 9-24, 1971.  

The appellant's STRs are significant for a May 1971 periodic examination report which noted his report of headaches, nerves, stomach trouble and sleeping difficulty associated with a depressive reaction related to his inability to adjust to military life.  The examiner, who clinically described an abnormal psychiatric status of psychoneurosis, elaborated as follows:

This man has multiple functional complaints which are associated with severe depressive reaction.  The man has been unable to adjust to military life.  He has been a constant source of problems to his Commanding Officer and to other men in his company.  This man is under the care of a psychiatrist.

The only relevant STR covering a period of verified ACDUTRA service involves a July 14, 1971 visitation for upset of the gastrointestinal (GI) tract.

On July 26, 1971, the appellant was discharged as being physically disqualified for retention.  There was no line of duty determination for a psychiatric disorder.

Overall, the appellant's STRs for his remaining National Guard service provide strong probative evidence against this claim, failing to reflect lay or medical evidence that an acquired psychiatric disorder was incurred in or aggravated by any period of verified ACDUTRA or INACDUTRA service.  

Important for this decision, the appellant was diagnosed with a psychoneurosis by at least May 1971 absent any evidence that such disorder was caused and/or aggravated by prior event during ACDUTRA or INACDUTRA service.  Furthermore, as the appellant is not deemed a "veteran" for any of these periods of ACDUTRA or INACDUTRA service, the chronic disease presumption of 38 U.S.C.A. § 1112 do not apply.  

Moreover, with respect to the period of ACDUTRA from July 9-24, 1971 and the one instance of treatment for GI tract upset, there is no direct evidence both that a worsening of the condition occurred during the period this period of ACDUTRA and that the worsening was caused by the period of ACDUTRA.  The record merely reflects treatment for stomach trouble which had been previously reported as a psychoneurotic symptom in May 1971, providing more evidence against this claim.

Postservice, the available medical records first reflect the appellant's treatment for alcohol dependence (DSM-IV Code 303.90) in 1996.  He was later diagnosed with panic disorder with agoraphobia, anxiety disorder, generalized anxiety disorder (GAD), major depressive disorder (MDD), schizoaffective disorder, PTSD, possible dementia and/or possible bipolar disorder.  The appellant consistently reported the onset of panic attacks in the mid-1990's following the deaths of several family members.  See Social Security Disability Determination Report dated September 2000; VA clinical record dated April 9, 2002

The Board notes that the Federal Circuit has determined that a substantial a lapse of time between separation from service and post-service treatment for the claimed disorder(s) is a factor for consideration in deciding a service connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).

The post-service medical records, overall, do not provide any direct evidence in support of this claim showing that the appellant's currently diagnosed psychiatric disorders first manifested many years after service with lay report that panic attacks first began in the mid-1990's following the death of family members, indicating problems that have no connection to service (death of family members) causing him problems, no his military service.  

The record does include competent medical opinion relating the currently manifested psychiatric disorders to the appellant's National Guard service.  For example, a February 2005 opinion from a VA psychiatrist states as follows:

[The appellant] has been in treatment with me since 2002.  He is in treatment for Major Depressive Disorder, recurrent and Panic Disorder with Agoraphobia.

[The appellant's] history of his psychiatric illnesses has remained consistently linked to an episode he experienced while in the Service.  This episode consisted of his being ordered to shoot into a crowd of protestors.  He was without supervision or support during this experience.  The terror of that experience has resulted in [the appellant] having a painful and disabling level of anxiety and has limited his ability to be productively involved in the World around him.  His depression also stems both from this experience and from the effect this experience has had throughout his life.

Similarly, a November 2008 letter from the appellant's treating VA psychiatrist states as follows:

I am writing on behalf of my patient [the appellant] in support of his claim for service connection for depression and anxiety.  [The appellant] informs me that he was given a medical discharge when he was in the National Guard in 1971 for what at that time was given a diagnosis of psychoneurosis.  At the time Kent State had just occurred and [the appellant] was being sent to Purdue University to guard unrest, he was unable to do so due to his mental disorder.  He has chronic recurrent depression and chronic anxiety.  His current diagnoses are Major Depression Recurrent Partial Remission vs. possibly Bipolar II and Generalized Anxiety Disorder, he has been unable to work and he has needed to take medication regularly for his mental disorder.  More recently he has needed to move to be closer to his sister and brother-in-law so he can receive their support in day to day living.

The record also includes a statement from a VA Certified Service Officer who opines that the appellant's PTSD stems from his National Guard service incident of being ordered to use a live weapon to defend an Army reserve center against unarmed civilians.

Overall, the appellant's claim rises and falls upon his alleged military participation of defending the Indiana Armory against civilian protest (housewives and mothers) on May 10, 1970.  In support of this claim, the appellant has submitted a statement from a retired Hammond, Indiana police officer who recalls that, on May 10, 1970, he was called to duty for a planned march from Purdue College to the armory with the possibility of civil disobedience.  This individual had observed 20 armed soldiers dressed in fatigues who were positioned "through out the inside of the armory" along with Hammond police officers.  The marchers, described as a very small group, marched and dispersed without incident.

A statement from the appellant's sister recalls seeing the appellant at the Hammond Armory on May 9, 1970.  The appellant indicated that he was supposed to have been at Camp Atterbury but had been reassigned to the Hammond Armory to protect the armory, while the Hammond unit had been assigned to Camp Atterbury.  He was worried that, considering the timing and emotion, that a planned march to the armory could turn into another Kent State incident.

A newspaper article for "The Times," self-described as the home newspaper of the Calumet Region, reported that relatively peaceful marches and rallies protesting the U.S. involvement in Cambodia and the Kent State slayings occurred on March 8, 1970 at Indiana University Northwest, Purdue Calumet Campus and Thornton Community College.  The article also described the following event which occurred on Sunday May 10, 1970:

      Meanwhile, about 50 persons took part in a Mother's Day march Sunday from Purdue to the Indiana National Guard armory on 173rd Street protesting the war and the use of guardsmen on college campuses.  
	Ironically, Sunday's march - sponsored by a group of Calumet Region housewives - drew not more than a dozen mothers.
	The remainder were young fathers, children and students.
	The peaceful demonstration lasted not more than an hour, with petitions dispatched to President Nixon and Governor Edgar Whitcomb.
	The petitions urge an end to U.S. involvement in Southeast Asia and discontinuance of staffing college campuses with national guardsmen during demonstrations.

The appellant's SPRs, however, do not document that he was present at the Hammond Armory on May 10, 1970 for active duty, ACDUTRA and/or INACDUTRA service.  The Board finds no reason to believe that his SPRs documenting his active duty and ACDUTRA service are incomplete as they document ACDUTRA periods before and after this event.  Additionally, the Defense Finance and Accounting Service (DFAS) is unable to produce pay records for the alleged period of ACDUTRA or INACDUTRA, as such records are no longer in existence.

Other than the lay witness statements, the appellant has produced no service records which meet his burden of establishing active duty, ACDUTRA and/or INACDUTRA service on May 10, 1971 as claimed.  See Holmes v. Brown, 10 Vet. App. 38, 40 (1997), citing Aguilar v. Derwinski, 2 Vet. App. 21 (1991) (holding that, before applying for benefits, a claimant must demonstrate qualifying service by a preponderance of evidence).  As such, the medical opinions purporting to link the current psychiatric disorders to the events on May 10, 1971 have no bearing on this claim.  

On this record, the Board must find that the SPRs have more probative value than the appellant's current recollections and the statements he has submitted.

The appellant's representative has essentially argued that the event on May 10, 1970 involved INACDUTRA service which is "almost impossible to verify."  In the alternative, it is argued that VA should accept the statements from the appellant, the police officer and his sister for verification purposes.  The Board rejects this argument on several bases.

First, as held above, the Board may only accept service department records for establishing whether or not the appellant was serving a period of active duty, ACDUTRA, or INACDUTRA service on May 10, 1970.  38 C.F.R. § 3.203; Cahall, 7 Vet. App. at 237; Duro, 2 Vet. App. at 532.  The testimony of the appellant and his sister, at best, establishes his presence at the Hammond Armory but does not establish creditable military service.  The statement from the police officer does not provide an eye witness account of actually seeing the appellant at the event on duty.

Second, a perhaps more importantly, the Board finds that the appellant's current version of events during his National Guard service is not consistent with his prior statements of record.  For example, a July 1996 private psychology examination report includes the appellant's report of alcohol use beginning at age 5 with a history of 15 police officer arrests beginning at age 9.  He had been imprisoned due to armed robbery and habitual traffic offenses.  With respect to his National Guard service, he reported seeing a psychiatrist due to his being in "constant conflict with others and did not follow rules."  This history is consistent with the evaluation provided by the military examiner in 1971, which indicated that the appellant himself had been a constant source of problems to his Commander and other men.  Notably, in the 1996 report, the appellant did not report any traumatic events which occurred during his National Guard service.  The evidence contains some inconsistencies that diminish the reliability of the Veteran's current recollections.  Based on the Veteran's conflicting statements, the Board finds that the Veteran is not credible regarding his recollection of events.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (Credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony.)." 

Third, even if the Board assumes that the appellant was on duty on this day (which it does not) the appellant's claimed stressor and the stress he alleges he endured is simply not believable.  In this respect, given the events of Kent State the prior weekend, the Board finds that it is simply inconceivable that the appellant would have been given orders under any circumstances to shoot a group of housewives and mothers planning a peaceful protest.  Furthermore, it is inconceivable that the appellant would have been given unfettered responsibility for the shoot order given his admission that he was not known for following rules during his National Guard service.  While the Board concedes that what can be stressful for one person may not be stressful for another, it is also difficult to believe from the lay perspective of the Board that this event involved a realistic atmosphere of fear in the appellant given that this event was organized by housewives and mothers to occur on Mother's Day.  The description of the police officer in this case belies the fact that this was, at best, simply a peaceful march with no expectation of significant violence, with very few people showing up at the event, making it unlikely, in the extreme, that there would have been any order given to shoot the housewives and mothers on Mother's Day if they attempted to somehow "attack" the armory.  The appellant's story lacks a great deal of trustworthiness.  The Board is not making a medical determination, but a factual determination that the appellant's statements regarding the "stress" he alleges he had regarding a Mother's Day protest is not credible and that the appellant is fabricating his statements in order to create a basis to obtain VA compensation. 

In any event, the fact of this case remains that there are no official service department records establishing that the appellant was serving a period of active duty, ACDUTRA, or INACDUTRA service on May 10, 1970.  As such, this entire claim is based upon an event which cannot be deemed of service origin for purposes of 38 U.S.C.A. §§ 101(24) and 1110.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection for an acquired psychiatric disorder, to include PTSD.  There is no reasonable doubt of material fact to be resolved in the appellant's favor.  38 U.S.C.A. § 5107(b).  As such, the appeal is denied.

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. The notification requirements are referred to as Type One, Type Two, and Type Three, respectively.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Also, the VCAA notice requirements apply to all five elements of a service connection claim. The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In July 2003, the appellant initially filed a claim of entitlement to service connection for psychoneurosis.  A pre-adjudicatory RO letter in September 2003 substantially complied with the VCAA content and timing requirements.  In this respect, this letter advised the appellant of the types of evidence and/or information deemed necessary to substantiate his claim as well as the relative duties upon himself and VA in developing his claim.

The appellant first raised the issue of service connection for PTSD in June 2005.  A pre-adjudicatory RO letter in June 2005 substantially complied with the VCAA content and timing requirements.  In this respect, this letter advised the appellant of the types of evidence and/or information deemed necessary to substantiate his claim as well as the relative duties upon himself and VA in developing his claim.

The appellant did not receive timely notice regarding the criteria for establishing an initial disability rating and effective date of award, should service connection be established.  As the claim is denied, this untimely notice has resulted in no prejudice to the appellant as the issues are not implicated.

VA has a duty to assist a claimant in the development of the claim.  This duty includes assisting the claimant in the procurement of STRs records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

In this case, the RO has obtained the appellant's STRs and SPRs.  In addition, the RO attempted to verify the claimed period of active duty, ACDUTRA and/or INACDUTRA on May 10, 1970 with the Indiana National Guard and DFAS.  The National Guard has forwarded SPRs documenting periods of ACDUTRA which appear to be complete.  DFAS has informed VA that pay records are not available prior to 1975.  Notably, in October 2003, the appellant submitted documents that he obtained directly from the Commanding General, 38th Infantry Division.  He had previously filed an information request with the National Archives and Records Administration in February 2004.

Overall, the Board is unaware of any further means to verify what is claimed by the appellant's representative as a period of INACDUTRA which is admittedly by the representative's statements, "impossible" to verify.  Importantly, the appellant has conducted his own extensive verification investigation which has not produced any verification of service on May 10, 1970. 

Furthermore, the RO has obtained private and VA clinical records as well as legal and medical documents associated with the appellant's application for disability benefits with the Social Security Administration.  The appellant reports psychiatric treatment by Dr. R.S. during his National Guard service but reports that those treatment records are no longer available.  In January 2004, the RO notified the appellant of their inability to obtain these records on his behalf.  The Indiana Department of Motor Vehicles has denied having any relevant records in its possession.  The Board is not aware of any available and relevant records pertinent to the claim at hand.

In a claim for compensation, VA has a duty to obtain medical examination or opinion when necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d).  In this case, the appellant is asserting disability related to a period of National Guard service on May 10, 1970.  Thus, the standard of review comes under 38 U.S.C.A. § 101(24).  The Board has specifically found that the appellant does not have verified service on May 10, 1970 as claimed.  Otherwise, the Board has found that an acquired psychiatric disorder was shown to have been incurred in, aggravated by, or causally related by any event during ACDUTRA or INACDUTRA service.  Quite simply, the appellant has not identified any event which occurred during a verified period of ACDUTRA or INACDUTRA service responsible for his currently diagnosed psychiatric disorders, as required by Smith v. Shinseki, 24 Vet. App. 40, 45 (2010).  

Based upon the Board's factual findings, there is sufficient lay and medical evidence of record to decide this case.  The records of this case provide overwhelming evidence against the appellant's central claim, including prior statements from the appellant himself.

Overall, the Board finds that the evidence of record is sufficient to decide the claim, and that there is no reasonable possibility that any further assistance would aid in substantiating this claim.  Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


